PER CURIAM.
Conrad Kallmerten was killed at a point where one of the streets of Mansfield, Ohio, is crossed obliquely by a switching tra<*k of the railroad company. The court below, on the conclusion of the plaintiff’s evidence, instructed the jury to find for the defendant by reason of the contributory negligence of the deceased, and this is the only error relied upon. The judgment must be affirmed. The accident occurred in broad daylight. The deceased was familiar with the crossing. He was walking in the street, and could have seen the approaching cars for several hundred feet before he reached the crossing, if he had looked. The evidence was conclusive that he did not look before going on the track, and no legal excuse appears which would justify or excuse his want of attention to his surroundings.
Judgment affirmed.